Citation Nr: 0214182	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-16 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from July 1958 to August 1961 
and from October 1962 to October 1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's September 1999 claim of 
entitlement to service connection for PTSD.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case and notification of his appellate 
rights.  In August 2000 the veteran perfected his appeal, and 
the issue was subsequently certified to the Board.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with post-traumatic stress 
disorder on several occasions since 1999, with the examiners 
basing the diagnosis on combat-related stressors incurred 
during the Vietnam war.  

2.  Although the veteran cannot recall specific information 
about in-service stressors, the evidence of record documents 
that he served in Vietnam, and that his unit was involved in 
operations in the Lai Khe base camp during the Tet Offensive 
of 1968, when constant enemy attacks resulted in the 
destruction of an ammunition dump and an officers' club (both 
of which events he has said he witnessed), and when there 
were more than 130 heavy rocket and mortar attacks on that 
base camp during a one-month period in February 1968.

3.  There is an approximate balance in the evidence as to 
whether the veteran's currently diagnosed PTSD resulted from 
stressor events which he experienced during his service in 
Vietnam.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991 & 
Supp. 2002); Pub. L. No. 106- 475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that from August 1958 to August 1961 
the veteran's military occupational specialty (MOS) was 
engineer.  The veteran served in the reserves from August 
1961 to October 1962 as an engineer.  He returned to active 
duty in November 1962 as an assembly helper.  In June 1964 
his MOS was security guard; from March to October 1965 his 
MOS was wheeled vehicle mechanic; from October 1965 to May 
1966 his MOS was messenger; from May to August 1966 his MOS 
was mechanic helper.  The personnel records indicate that the 
veteran was stationed in the Republic of Vietnam from 
November 1966 to December 1968.  (It appears he also served 
in Vietnam from March 1971 to January 1972, which is 
consistent with his assertion that he spent 34 months in that 
country, but that is not the period of service upon which the 
present PTSD claim is based.)  His MOS was wheeled vehicle 
mechanic from November 1966 to May 1968.  In May 1968 the 
veteran's MOS was changed to cook.  The veteran was assigned 
to Company A, of the 121st Signal Battalion, 1st Infantry 
Division, from November 1966 to December 1968.  

Personnel records indicate that the veteran participated in 
the Vietnam Counter-offensive Phases II, III, IV, V, and VI; 
the Tet Counter-offensive; and Consolidation I and II.  He 
was awarded the National Defense Service Medal; Vietnam 
Service Medal with nine Bronze Service Stars; Vietnam 
Campaign Medal with 60 Device; Meritorious Unit Citation; 
Vietnam Cross of Gallantry with Palm; and Good Conduct Medal 
with fourth Award.  

Service medical records are silent for any complaint, 
treatment, or diagnosis of a psychiatric condition.  A 
clinical report dated in July 1979 indicates that the veteran 
was seen at the Community Counseling Service for a Minnesota 
Multiphasic Personality Inventory (MMPI).  

There is no evidence of any complaint, treatment, or 
diagnosis of any psychiatric disorder until September 1999, 
when the veteran and his wife presented to the VA psychiatric 
clinic.  At that time the veteran reported that he was a 
combat veteran but that he had no problems associated with 
his time in Vietnam.  According to the veteran, his wife 
reported that he struck her in his sleep.  The veteran 
indicated that he was having nightmares.  He could not 
remember the content of his dreams but he thought they might 
be related to his experiences in Vietnam.  

In October 1999 the veteran was afforded a MMPI and returned 
a valid profile.  He continued to complain of nightmares, 
"nerves," sleeplessness, and mood swings.  The veteran 
reported witnessing life-threatening events although he could 
not remember any specific incidents.  The examiner noted that 
large pieces of the veteran's remote memory were missing; 
however, his recent memory was fair.  The assessment was of 
PTSD.  

Psychiatric notes dated in November 1999 indicate that the 
veteran reported being stationed in Da Nang.  He remembered 
leaving the non-commissioned officers' (NCO) club just 
moments before it exploded.  The veteran denied flashbacks, 
intrusive thoughts, and guilt regarding his participation in 
the Vietnam conflict.  The examiner noted that the veteran 
appeared to have almost total repression of his experiences 
in Vietnam.  In January 2000 the veteran was still unable to 
describe any traumatic events or stressors from his time in 
Vietnam.  An outpatient report during that month indicates 
that the veteran's former wife (who was contacted by the 
examiner with the veteran's permission) related that she had 
met him through a correspondence program in 1967, and had 
married him in 1969.  She said that, after he returned from 
Vietnam, the veteran had slept with a bayonet under his 
pillow and a gun nearby.  He would thrash out in his sleep, 
cry out, and hit her.  The VA physician stated there was no 
doubt he has PTSD, chronic and severe.

The RO received the veteran's PTSD stressor statement in 
January 2000.  The veteran indicated that he could not 
remember his experiences or stressors.  He could not remember 
the approximate date or location of any such experience or 
stressor.  He indicated that he could not remember the names 
of any other servicemen involved in any such stressors or 
experiences.  

In August 2000 the veteran submitted excerpts from the U.S. 
Army, First Infantry Division's 1965 to 1970 yearbook, 
noting, in pertinent part, that the 1968 Tet Offensive had 
begun with a rocket attack on the Lai Khe base camp.  It was 
also reported therein that the ammunition dump at Lai Khe was 
hit by a Viet Cong rocket and the entire dump exploded over a 
period of hours.  The materials submitted also mentioned the 
121st Signal Battalion, 1st Infantry Division, indicating, in 
one entry, that the battalion headquarters and Company A had 
moved to Lai Khe in October 1967.  According to the service 
personnel records, that was the veteran's unit at the time.

In March 2001, a "Comprehensive Psychological Evaluation" 
of the veteran, prepared by a licensed clinical psychologist, 
was submitted.  The psychologist reported that she had 
examined the veteran in March 2001.  The veteran had reported 
a good childhood with no significant problems.  She noted his 
service in Vietnam, and indicated that he had almost complete 
amnesia for everything that had happened during his tour 
there.  The veteran again reported walking out of an NCO club 
just before it exploded.  He also remembered seeing an 
explosion at an ammunition dump that lit up the sky and 
exploded throughout the night.  The examiner indicated that 
the veteran was seriously disturbed and had all the symptoms 
of PTSD.  He had great difficulty sleeping, and, as 
previously reported in VA outpatient records, continued to be 
very vigilant, carrying a gun at all times and checking the 
perimeter around his home before going to bed.  He would 
become dysfunctional in public settings, and he cried when he 
recalled visiting the Vietnam Veterans Memorial and seeing 
five names he knew.  He would become violent in his sleep, 
bruising his wife, although he never raised a hand against 
her during the day.  The psychologist continued the veteran's 
diagnosis of PTSD, and opined that such was "clearly 
linked" to his experiences in Vietnam for three reasons.  
First, according to the report, it would be "impossible" 
for most people to forget three years of their lives.  
Second, she noted that the veteran's symptoms of avoidance 
appeared to be related to anything that reminds him of 
Vietnam.  Last, the examiner opined that the veteran's 
symptoms were consistent with those of other Vietnam veterans 
whom she had examined over the years.  

Also submitted in March 2001 was an excerpt from the 
Pictorial History of the 121st Signal Battalion, 1st Infantry 
Division, from April 1967 to April 1968.  That publication 
noted that a thunderous barrage of rockets and mortars was 
fired into Lai Khe base camp at the start of the Tet holiday 
in January 1968, and that the base "repeatedly came under 
heavy rocket and mortar attack" throughout the month of 
February and into March.  Lai Khe was noted to have been on 
constant alert, due to constant enemy bombardment.  It was 
reported that over 130 rocket and mortar attacks were made 
against Lai Khe during the month of February 1968.

In August 2002 the veteran submitted, through his attorney, a 
new VA Form 9 (substantive appeal) in response to the June 
2002 supplemental statement of the case (SSOC) which had been 
issued by the Decision Review Officer at the RO.  Attached as 
exhibits were photographs from several Vietnam War histories 
on the internet, which depicted an officers' club that was 
blown up by sappers in Lai Khe during the Tet Offensive in 
1968.  Another picture showed a fire after the explosion of 
an ammunition dump during that Tet Offensive.  In a Statement 
in Support of Claim included in that submission along with 
the photographs, the veteran continued to indicate that he 
could not remember dates or names as to his claimed 
stressors.  He further noted that, while he could not say 
that the photographs represented the incidents he had 
reported during VA examination, that his unit was at Lai Khe 
during the Tet Offensive in 1968 and that he was with his 
unit.  

Also submitted as an exhibit in August 2002 was a statement 
of the veteran's attorney arguing, in essence, that the 
veteran was being unfairly penalized for not being 
sufficiently specific in identifying an in-service stressor.  
He referred to a precedential opinion of the VA General 
Counsel holding that determinations as to combat 
participation must be made on a case-by-case basis.  He also 
cited the case of Pentecost v. Principi, 16 Vet. App. 124 
(2001), in which the Court held that unit records showing 
that a base had been under rocket attack while the veteran 
was stationed there were sufficient to corroborate the 
veteran's account of having come under enemy fire.

In September 2002, the veteran's attorney wrote to the RO, 
again asking that the evidence submitted in August 2002 be 
reviewed.  The attorney stated that the RO must address that 
material before sending the case to the Board.

II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this claim and 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's (SSOC's) 
provided by the RO in November 1999; August and December 
2000; and June 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  In fact, the June 2002 supplemental SSOC set out 
the new regulatory text of 38 C.F.R. § 3.159.

More specifically, the veteran has repeatedly been advised 
that he needed to provide statements including names, dates, 
and/or places in order to enable the RO to obtain 
corroborating evidence of his alleged in-service stressors.  
The veteran continues to indicate that he is unable to 
remember any such information.  Therefore, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Notwithstanding the lack of a diagnosis of the 
claimed disorder during service, service connection may still 
be granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

With specific reference to post-traumatic stress disorder, 
establishing service connection for PTSD requires:  (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2001).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'. . . .  Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki, supra, at 98.

In addition, 38 U.S.C.A. § 1154(b) provides that, with 
respect to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
held that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, 
including the requirement that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and that the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  
This appears to be the opinion to which the veteran's 
attorney referred, although he did not specifically cite it, 
in his August 2002 submission to the RO.

As mentioned above, for service connection to be awarded for 
PTSD, there must be evidence of: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  

In the present case, the veteran retired from the Army in 
October 1979, with approximately 20 years of active service.  
He has a current diagnosis of PTSD, which he ascribes to 
stressful events during the 1968 Tet Offensive in Vietnam, 
more than 10 years before he left the military.  It appears 
that the veteran served a total of approximately 34 months in 
Vietnam, from November 1966 to December 1968 and from March 
1971 to January 1972.  However, the competent evidence of 
record does not expressly indicate that the veteran served in 
combat during service.  More specifically, the veteran's 
MOS's were engineer, mechanic, and cook.  The veteran does 
not appear to contend, and the competent evidence of record 
does not indicate that he had a combat MOS.  While we do 
recognize that the exigencies of war may place a military 
member in situations beyond the scope of his or her 
particular MOS, VA may recognize only verified stressor 
events as supportive of a diagnosis of PTSD.

The Board must account for the evidence that it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

Although the record reflects that the veteran was stationed 
in Vietnam and did participate in various campaigns including 
the Vietnam Counter-offensive Phases II through VI, the Tet 
Counter-offensive and Consolidation I and II, there is no 
confirmed evidence that the veteran himself participated in 
combat with the enemy.  The Board recognizes that the veteran 
was awarded various medals; however, none of his awards 
standing alone is conclusive evidence of participation in 
combat.  

In addition, the veteran has not presented any evidence of 
any combat experience or stressor that is susceptible of 
corroboration by the RO or the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The veteran has 
reported walking out of an NCO club just before it exploded, 
and seeing an ammunition dump explode and burn.  However, he 
has not indicated where or when the explosions took place.  
He has not identified any other servicemen who were around at 
the time of the alleged incidents, or who might have been 
casualties.  The veteran has submitted internet photographs 
of an explosion at an officers' club and ammunitions dump 
during the Tet Offensive in 1968.  However, by the veteran's 
own statement, he is not sure whether the pictures represent 
the incidents he remembers.  

The veteran has been diagnosed with PTSD on several occasions 
since 1999.  Although he has consistently stated that he 
cannot recall the specifics of any stressors to which he was 
subjected in Vietnam, he has consistently described two 
events which appear to be corroborated by historical military 
publications.  The ammunition dump being destroyed by enemy 
fire, and the officers' club being blown up by sappers, both 
in Lai Khe during the Tet Offensive in 1968, have been 
documented by sources independent of the veteran.  The record 
appears to corroborate the veteran's contention that he was 
with his unit, Company A, 121st Signal Battalion, 1st Infantry 
Division, in Lai Khe during the Tet Offensive of 1968, when 
those events occurred.

Moreover, although the veteran avers that he is unable to 
remember any specifics from his Vietnam service during the 
1968 Tet Offensive, and examining physicians have noted his 
amnesia as to that period, the military records do reflect 
that there were more than 130 heavy rocket and mortar attacks 
on the Lai Khe base camp between late January and early March 
1968.  The base was under constant alert during that period 
due to the repeated bombardments.  The veteran says he was 
there, and we have no reason to doubt his veracity.  
Accordingly, the Board finds that the appellant is a veteran 
of combat against enemy forces, and we accept his stressor 
statements as true.

Based upon the veteran's current diagnosis of PTSD, and the 
military records which indirectly corroborate his presence 
with his unit in a base camp in Vietnam which underwent major 
enemy bombardment during the first month of the 1968 Tet 
Offensive, the Board will invoke the reasonable-
doubt/benefit-of-the-doubt doctrine in this case.  Thus, we 
find that the evidence is in relative equipoise as to whether 
the veteran experienced stressors in Vietnam sufficient to 
support his diagnosis of PTSD.  Where the evidence is in 
approximate balance, the Board resolves such matters in favor 
of the veteran.

In view of our disposition of this appeal, the Board holds 
that the contention of the veteran's attorney in September 
2002, that the RO should address the veteran's recent 
submissions first, is moot.


ORDER

Service connection for post-traumatic stress disorder is 
granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

